Citation Nr: 1810431	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-17 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for scars, laceration, left index and long finger with diminished sensation through the digital nerve, radial border, long finger ("left fingers scars/laceration disability").  

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of distal interphalangeal joint, left hand associated with scars, laceration, left index and long finger with diminished sensation through the digital nerve, radial border, long finger ("left hand degenerative joint disease").  

3.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Christopher L. Loiacono


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to August 1977.

These matters come before the Board of Veterans Appeals' (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran filed a timely notice of disagreement to the June 2011 rating decision and a timely form VA 9 after the May 2014 statement of the case was issued.  Thereafter, despite the issue being on appeal, the RO issued another rating decision in August 2015 again denying the petition to reopen.  The Veteran then filed a notice of disagreement and the RO issued a supplemental statement of the case in October 2017.  

The Veteran testified before the undersigned Veterans Law Judge in a November 2017 travel board hearing.  A transcript of that hearing has been associated with the file.  

FINDINGS OF FACT

1.  In November 2017, prior to the promulgation of a decision in the appeal, the Board received oral notification from the Veteran that a withdrawal of the left fingers scars/laceration disability issue and the left hand degenerative joint disease issue on appeal was requested.  

2.  The December 2004 rating decision that denied service connection for bipolar/PTSD/manic depression/psychological disability was final.  

3.  The evidence received since December 2004 is not cumulative or redundant and raises a reasonable possibility of substantiating the claim denied in the December 2004 rating decision.  

4.  The probative evidence of record illustrates that the Veteran's bipolar disorder is etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 10 percent for scars, laceration, left index and long finger with diminished sensation through the digital nerve, radial border, long finger have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 10 percent for degenerative joint disease of distal interphalangeal joint, left hand associated with scars, laceration, left index and long finger with diminished sensation through the digital nerve, radial border, long finger have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  New and material evidence has been received to reopen the claim for service connection for psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).
4.  The criteria for service connection for an acquired psychiatric disorder, to include bipolar disorder have been met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017). 

Here, the Veteran and his representative requested a withdrawal of the issues of increased disability ratings for the left fingers scars/laceration disability and left hand degenerative joint disease.  See November 14, 2017 hearing transcript.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to those two claims.    

Accordingly, the Board does not have jurisdiction to review the issues of left finger scars/laceration disability and left hand degenerative joint disease on appeal, and they are dismissed.

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material

The RO denied service connection for a psychiatric disorder to include bipolar, PTSD, manic depression, and psychological handicapped in a December 2004 rating decision.  This decision became final in December 2005.  The evidence submitted after December 2004, including an October 2017 private psychological disability examination and the transcript from the November 2017 Board hearing, relates to unestablished facts necessary to substantiate this service connection claim.  Therefore, the Board finds that this claim should be reopened.  

Service Connection 

During the appeal period, the Veteran has been diagnosed with the following:  bipolar disorder, anxiety disorder, personality disorder, depression, PTSD, and PTSD with bipolar disorder.  See June 2010 VA medical note, April 2011 VA examination, and an August 2012 private medical note. 

The Veteran reported first experiencing symptoms of a psychiatric disorder while in service and provided competent, credible testimony surrounding the events that preceded the onset of symptoms.  He described an in-service incident in October 1976 where while on a ship during a hurricane he was injured and almost thrown overboard.  He described how his hand got caught in the hatch and was cut.  He testified soon after that incident he started having nightmares, urinating in bed, and forgetting places.  He stated that he was always in fear, thinking about how close he came to losing his life.  He reported that he first sought treatment in January 1978-about five months after leaving service, but stated VA sent him home as they told him they did not have mental health treatment.  He reported that the next time he sought treatment was in 1996 and that he has been in treatment and on medication since.  

His wife provided written statements.  She described the Veteran as being paranoid, forgetful, obsessive when it came to watching the weather channel and especially concerned and panicky over bad weather.  She stated that the Veteran was treated at a VA hospital for over a week for an evaluation.  She reported that after starting medication some of his symptoms softened, but that he still was moody, depressed, stressed and would cry and have panic attacks.  She confirmed his reports that he attempted to get help from VA after discharge and was told that he could just go home.  

The Board notes that a private evaluation dated May 1999, just outside the appeal period, indicates that examiner found the Veteran credible, stating that he seemed sincere when he presented his symptoms and she diagnosed him with posttraumatic stress syndrome.  

The Veteran was afforded three VA examinations in connection with his claim.  In January 2011a VA examiner diagnosed him with bipolar disorder, anxiety disorder and personality disorder.  The examiner stated that the date of onset of bipolar disorder is unclear, although the Veteran was not diagnosed with this condition until 2004.  The examiner opined that there is no evidence to support the presence of this disorder in service, thus, it is less likely as not that his bipolar disorder had onset during or is related to his military service.  The examiner also opined that the Veteran's anxiety disorder was not related to service.    

In April 2011, a VA examiner followed suit with the January 2011 VA examiner.  This examiner constantly referenced the January 2011 report, stating that the evaluation was thorough.  Consistent with the January 2011 VA examiner's diagnoses, the Veteran retained the diagnoses of bipolar disorder, anxiety disorder and personality disorder.  The examiner's opinion followed that of the January 2011 VA examiner's opinion.  The examiner opined that it is unclear as to the onset of the Veteran's bipolar disorder, and there did not appear to be any evidence that the bipolar disorder had its onset during or is related to his military service.  The examiner stated that the current symptoms of anxiety were not related to the claimed stressor of a fight between him and his superior as the Veteran noted that he instigated the fight and was punished for his actions.  

In October 2015, the VA examiner commenced his report with stating that in his professional opinion the two 2011 VA examinations offered an accurate summary of the Veteran's records.  The examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5, but did diagnose him with bipolar disorder.  The examiner opined that it is less likely than not that a military sexual trauma (MST) event occurred.  The rationale provided was that the Veteran's description of the event is not consistent with the definition of MST.  The examiner also opined that it is less likely than not that the Veteran's current mental health diagnosis is the result of an in-service personal trauma related event.  The rationale provided was that because the evidence does not support the occurrence of a MST or personal trauma event, the examiner could not provide a nexus.  

The Veteran submitted a private psychological disability evaluation dated October 2017.  This evaluation indicates a correlation between the Veteran's psychiatric disorder and military service.  The examiner diagnosed him with bipolar disorder and PTSD.  The private examiner opined that given the nature of his psychological symptoms, given the stress from his memories of his level of anxiety and fear when exposed to the harsh severe weather conditions, he opined that the Veteran's psychological disability is at least as likely as not, and is, in fact, most likely to have originated during his time in military service.  

The January 2011 VA examiner opinion was supported by lack of in-service treatment and appears to have been influenced by the examiner's assessment of the Veteran's credibility.  The April 2011 VA examiner relied heavily on the findings of the January 2011 VA examiner.  The opinion of the October 2015 VA examiner was based on whether he concluded that a MST event occurred.  The October 2017 private examiner opined that the Veteran's psychiatric disorder is most likely related to his military service.  The examiner noted that that the Veteran's psychologic symptoms are impacted when he is exposed to severe weather conditions.  The Board finds this opinion of high probative value.  

The Veteran has consistently reported the in-service event of being injured during a hurricane.  The Veteran provided credible testimony detailing the onset of psychiatric symptoms he experienced after that event.  Despite the VA examiners' opinion that there is no correlation between the Veteran's psychiatric disorder and service, the Board finds that they are outweighed by the medical evidence of record, the Veteran's testimony, and the October 2017 opinion from the private examiner.  
As such, based on the evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for bipolar disorder is warranted.  


ORDER

The claim for entitlement to a disability rating in excess of 10 percent for scars, laceration, left index and long finger with diminished sensation through the digital nerve, radial border, long finger is dismissed.

The claim for entitlement to a disability rating in excess of 10 percent for degenerative joint disease of distal interphalangeal joint, left hand associated with scars, laceration, left index and long finger with diminished sensation through the digital nerve, radial border, long finger is dismissed.

The petition to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder is granted.

Service connection for an acquired psychiatric disorder, to include bipolar disorder is granted.  



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


